J-A33029-15


                                  2016 Pa. Super. 104

IN RE: ESTATE OF ADELE M. RICH                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: FRANCIS J. RICH, JR.

                                                      No. 1009 EDA 2015


                Appeal from the Decree entered March 18, 2015
               In the Court of Common Pleas of Delaware County
                        Orphans' Court at No: 063-2008




IN RE: ESTATE OF ADELE M. RICH                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: FRANCIS J. RICH, JR.

                                                      No. 2034 EDA 2015


                Appeal from the Decree entered June 15, 2015
               In the Court of Common Pleas of Delaware County
                        Orphans' Court at No: 063-2008


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER,* JJ.

OPINION BY STABILE, J.:                                    FILED MAY 20, 2016



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A33029-15


       Appellant, Francis J. Rich, Jr. (“Francis” or “Appellant”), appeals from

the amended decree entered on March 18, 2015 in the Orphans’ Court

Division of the Delaware County Court of Common Pleas.                  The decree

granted the petition filed by Appellant’s brother, Alfred R. Rich (“Alfred”),

finding that real estate specifically devised in the Last Will and Testament of

their mother, Adele M. Rich (“Decedent”), was not adeemed by virtue of its

sale by Decedent’s guardian in 2009. Francis contends the trial court erred

in granting the petition because the proceeds of the realty were required for

the care and maintenance of Decedent who was adjudicated incapacitated in

2008 and died in 2011. We agree with the trial court that the devise was

not adeemed and, therefore, affirm.1

       The trial court summarized the factual and procedural background of

the case in its April 13, 2015 opinion.           The trial court explained that the

court adjudicated Decedent incapacitated on May 22, 2008 and appointed

counsel as guardian of her estate.             In his capacity as guardian, counsel

petitioned the court for approval to sell a property owned by Decedent

____________________________________________


1
  The docket reflects that Francis appealed from decrees entered in two
separate actions, the March 18, 2015 decree in the nonademption action as
well as one issued on June 15, 2015, seeking substitution of security for his
appeal. We have consolidated his appeals sua sponte. In his Appellee’s
Brief, Alfred contends that Francis has abandoned any issues relating to the
substitution of security.      We agree.       His appeal is limited to the
nonademption action. Therefore, we shall not address the trial court’s
disposition of the action involving substitution of security.




                                           -2-
J-A33029-15


located at 126 East Berkeley Avenue in Clifton Heights, Pennsylvania (“126

East Berkeley”). The court approved the sale, which took place on October

1, 2009, with a net sale price of $110,497.25. All proceeds of the sale were

used for the care and maintenance of Decedent.             At the time of the sale,

Decedent owned another residential property on Berkeley Avenue where she

resided, as well as two houses and a vacant lot in Avalon, New Jersey.2

       Decedent died on March 19, 2011, never having regained capacity

prior to her death. On April 6, 2011, Decedent’s March 27, 2007 Will was

admitted to probate and Francis was appointed executor.3

       Decedent’s Will included devises of six parcels of real estate.       Alfred

was to receive 126 East Berkeley.              Decedent’s Last Will and Testament,

3/28/07, Item First. Adele and Francis were to receive properties located in

____________________________________________


2
  The guardian first sold Decedent’s liquid assets to pay for Decedent’s care,
including Kimberly Clark stock owned jointly by Decedent, Francis, Alfred
and Decedent’s daughter, Adele Rich Tracy (“Adele”). Rather than distribute
the proceeds totaling $87,282.20, the guardian used the proceeds for
Decedent’s care. N.T. Hearing, 12/15/14, at 22. The guardian next sold a
vacant lot in Lehighton, Pennsylvania for approximately $25,000 in April of
2009, followed by 126 East Berkeley, which he sold in late 2009. Id. at 10-
11. The proceeds of the realty sales were also used for Decedent’s care and
maintenance. Id. at 9-12. The 2009 fair market value for each of the
Avalon homes was $650,000. The vacant Avalon lot sold in 2013 for
$325,000. Id. at 21, 26.
3
  Alfred challenged the 2007 Will, which replaced a previous will that left all
of Decedent’s property to her three children in equal shares. Alfred claimed
undue influence on the part of Francis. Alfred’s petition was denied and no
appeal was taken to this Court.




                                           -3-
J-A33029-15


Avalon, New Jersey at 366 West 40th Street and 366 East 40th Street,

respectively.    Id. at Items Second and Third.    All three children were to

inherit, as joint tenants with rights of survivorship, a vacant lot in Avalon,

New Jersey as well as a property located at 128 East Berkeley where

Decedent resided until her death. Id. at Items Fourth and Sixth. Finally,

Francis and Adele were to receive a lot located in Lehighton, Pennsylvania.

Id. at Item Fifth. The remainder of Decedent’s estate was to be divided in

equal shares among Alfred, Francis and Adele. Id. at Item Ninth.

      On December 15, 2014, the trial court conducted a hearing on Alfred’s

petition seeking a finding of nonademption of the net sales price for 126 East

Berkeley.    At the hearing, the guardian testified that the Orphans’ Court

appointed a vendor care provider for Decedent and it was the guardian’s

obligation to ensure there were sufficient funds to pay for her care.    N.T.

Hearing, 12/15/14, at 9.     The cost of Decedent’s care was approximately

$13,000 per month while Decedent’s total income from Social Security and

rent from the New Jersey properties was approximately $5,000 per month.

Id. at 13.

      The guardian explained that as liquid assets were exhausted, it was

necessary to sell off real estate to cover the monthly shortfall. Because the

family had decided to keep Decedent in her home at 128 East Berkeley

rather than move her into a nursing facility, selling that property was not a

viable option.   Id. at 9.   Therefore, the guardian first sold the vacant lot


                                     -4-
J-A33029-15


located in Lehighton, Pennsylvania, a property Decedent’s Will devised to

Francis and Adele.       Id. at 10.     Months later, when additional funds were

required, he had to choose from the five remaining properties. Again, the

property where Decedent resided was eliminated from consideration so the

candidates for sale included 126 East Berkeley, the two houses in Avalon,

and the vacant lot in Avalon. Id. The guardian explained that the vacant

Avalon lot was not selected because it was an undersized lot that could not

be sold without filing a zoning application to determine whether a

marketable title could be conveyed.            Not only would filing the application

entail legal fees at a time when funds were required for Decedent’s care, but

also the adjoining property—another undersized lot—was owned by the

Borough of Avalon, leaving the guardian to suspect he would not receive

favorable consideration of an application when the borough itself was

interested in the lot. Id. at 10-11.

       The guardian noted that the East and West 40th Street houses in

Avalon were covered by a blanket mortgage in the amount of $250,000,

while there was small mortgage on 126 East Berkeley that he was able to

satisfy with funds that came into the Estate. Id. at 11, 14.4           In addition,

there were ready buyers for 126 East Berkeley—Francis and his wife—who
____________________________________________


4
  A note signed by Adele in the amount of $129,000 represented a portion of
the blanket mortgage on the Avalon houses. The money represented a loan
from Decedent to Adele to help Adele get through a divorce. N.T. Hearing,
12/15/14, at 14.



                                           -5-
J-A33029-15


were willing to pay close to market price for the property, allowing the

guardian to avoid listing the property for sale. Consequently, the guardian

made application to the court and, after a hearing, the court approved the

sale of 126 East Berkeley. Id. at 11. The guardian stated that by the time

of Decedent’s death, all proceeds from the sale of 126 East Berkeley had

been exhausted and approximately $20,000 to $25,000 was owed to the

vendor care provider, meaning there was only “the real estate and not much

else” to turn over to the personal representative when Decedent died. Id. at

12.

      The guardian testified concerning the letter he sent to Alfred’s counsel

on December 26, 2012, in which he stated, “In closing kindly accept my

assurances that under the Non-Ademption Provision of the Probate Code

your client will receive a complete distribution as if the properties were

never sold by the Guardian.” The guardian explained:

      At the time I issued this letter on December 26, 2012, I was
      unaware of [In re Estate of Fox, 431 A.2d 1008 (Pa. 1981)],
      so I sent this letter out based upon what I understood the state
      of the law to be at that time. I hadn’t done any research on it.
      It was clear that whichever property I sold, one of the three
      children were (sic) going to raise a stink about it, so I just
      figured they were going to be treated equally, I was going to
      treat them equally, and I did so on the basis of what I
      understood the law to be at that time.

      ....

      But I may also say at this time, [knowing of the Fox decision]
      would not have changed my decision-making . . . as to which
      property was being sold, because I also have an obligation to
      preserve assets, so I was selling the $25,000 lot initially, and

                                    -6-
J-A33029-15


       then when I had to make a second sale, as I said, I had a ready
       buy[er], it was only the $125,000 asset. So I was selling from
       the bottom up, not from the top down, because I believe that I
       also had an obligation to preserve assets, where I could, for my
       ward.

N.T. Hearing, 12/15/14, at 37-39.

       By decree dated January 6, 2015, the trial court found that the

property was not adeemed and that Alfred was entitled to the net sale price

of the property, reduced by the amount Alfred still owed Decedent at the

time of her death. Francis filed eight exceptions to the decree. On March

18, 2015, the trial court issued an amended decree reiterating that Alfred

was entitled to the net sale price received for 126 East Berkeley less the

amount Alfred owed Decedent. In an opinion issued the following day, the

trial court addressed and denied each of Francis’ exceptions.5      This timely

appeal followed.

       Francis presents one issue for this Court’s consideration:

       I.     Did the Orphan[s’] Court err in permitting the legatee of a
              specific bequest made by a person subsequently deemed
              to be incapacitated and placed under the care of a
              guardian to avoid ademption of the bequest and receive
              the net proceeds of the sale of the real property


____________________________________________


5
   On April 13, 2015, the trial court issued a second opinion following the
filing of the appeal to this Court. The April 13, 2015 opinion incorporated by
reference the court’s March 19, 2015 opinion. The trial court did not issue
an order pursuant to Pa.R.A.P. 1925(b) for the filing of a concise statement
of errors complained of on appeal.




                                           -7-
J-A33029-15


              bequeathed[6] where the record conclusively establishes
              that the subject property was required to be sold in order
              to provide the guardianship estate sufficient funds for the
              care and maintenance of the incapacitated person, that
              there was no favoritism exhibited in choosing the property
              to be sold, and that all of the proceeds of the sale were
              used to pay for the reasonable care and maintenance of
              the then-incapacitated [D]ecedent?

Appellant’s Brief at 5.

       This Court has recognized:

       The standard of review is well settled and requires that we be
       deferential to the findings of the Orphans’ Court. Specifically,

          When reviewing a decree entered by the Orphans’ Court,
          this Court must determine whether the record is free from
          legal error and the court’s factual findings are supported
          by the evidence. Because the Orphans’ Court sits as the
          fact-finder, it determines the credibility of the witnesses
          and, on review, we will not reverse its credibility
          determinations absent an abuse of that discretion.
          However, we are not constrained to give the same
          deference to any resulting legal conclusions. Where the
          rules of law on which the court relied are palpably wrong
          or clearly inapplicable, we will reverse the court’s decree.

In re Estate of Miller, 18 A.3d 1163, 1169 (Pa. Super. 2011) (en banc)

(brackets removed) (quoting In re Ware, 814 A.2d 725, 731 (Pa. Super.

2002)).


____________________________________________


6
  Appellant refers to the devise of 126 East Berkeley as a “bequest.” While it
appears common not to see the terms “bequest” and “devise” distinguished,
a “bequest” , strictly speaking, is a gift by will of personal property, while a
“devise” signifies a disposition of real estate by Will. Estate of Taylor, 391
A.2d 991, 997 (Pa. 1978), (citing Fleck v. Harmstad, 155 A. 875 (Pa.
1931)).



                                           -8-
J-A33029-15


       Francis argues that the trial court erred by permitting Alfred to avoid

ademption and receive proceeds from the sale of 126 East Berkeley in light

of the fact the guardianship estate used the proceeds of the sale for the

necessary care and maintenance of Decedent.                Francis contends that

regardless of whether the trial court agreed with the Supreme Court’s

reasoning in Fox’s Estate, that court—as well as this Court—is bound by it.

Appellant’s Brief at 21. Therefore, he argues, the devise is adeemed in

accordance with Fox’s Estate.              Francis further suggests that reading

§ 2514(16.1) without what he claims is the Fox’s Estate ademption

exception,7 would lead to an “absurd result where every single sale of assets

by a guardian of an incapacitated decedent [would be] subject to non-

ademption” even when the sale is necessary to provide funds for an

incapacitated person’s care.        Appellant’s Brief at 19.   Alfred, on the other

hand, contends that the decision in Fox’s Estate in fact supports the trial

court’s conclusion that his interest in the property did not adeem. As each

of the parties contends the decision in Fox’s Estate bears upon the outcome

in this appeal, a closer examination of Fox’s Estate aids in our analysis.

       At the outset, it is important to recognize that the precise issue

addressed in Fox’s Estate is different from the issue presented in this

____________________________________________


7
 We note our Supreme Court did not refer to any part of its holding in Fox’s
Estate as an “exception.” We therefore acknowledge this solely as Francis’
characterization.



                                           -9-
J-A33029-15


appeal. In Fox’s Estate, our Supreme Court stated, “[t]he sole issue

presented is whether a specific devise of real estate, which was sold during

the period of a testator’s incompetency, includes the interest income

which accrued on the proceeds of the sale from the date of sale to the date

of testator’s death.”   Fox’s Estate, 431 A.2d at 1009 (emphasis added).

Here, the issue presented is whether the interest itself in the devised real

estate is adeemed. In Fox’s Estate, proceeds from the sale of a specifically

devised property were used to purchase savings certificates earning interest

at the rate of 6.5% per annum. Id. at n.1. The devisee argued she was

entitled to the interest earned on the certificates prior to the decedent’s

death. The trial court agreed. Our Supreme Court reversed. In explaining

its decision, the Court first set forth the general rule of ademption pertaining

to property not in existence at the time of a testator’s death.

      The general rule is that a specific devise will be adeemed if at
      testator’s death the testator no longer possessed an interest in
      the property devised and no contrary intention is set forth in the
      will.

      It has long since been decided in this jurisdiction that a specific
      legacy or devise is extinguished if the property is not in
      existence or does not belong to the testator at the time of his
      death. Testator’s intent is not relevant where the property
      devised or bequeathed in his will is not part of his estate at
      death. Where the legacy has been determined to be specific the
      legatee is entitled to the very thing bequeathed if it be possible
      for the executor to give it to him; but if not, he cannot have
      money in place of it. This results from an inflexible rule of law
      applied to the mere fact that the thing bequeathed does not
      exist, and it is not founded on any presumed intention of the
      testator. This rule is equally applicable where the specifically
      devised or bequeathed property is removed from testator during

                                     - 10 -
J-A33029-15


        his lifetime by an involuntary act or by operation of law. Thus,
        where it is established that the bequest or devise was specific
        and the nonexistence of the item in the testator’s estate at the
        time of death, an ademption results.

Id. at 1010 (internal citations and quotations omitted).       The harshness of

this rule compelled our Legislature to act, and in the case of incapacitated

persons, as the Supreme Court explained:

        Our legislature recognized that such a rule of ademption was
        particularly harsh where the alienation of the property was at the
        direction of the guardian of an incompetent testator. In such
        cases a specific legatee or devisee was subject to the possibility
        of favoritism which guardians might be inclined to exercise
        among the named beneficiaries of the incompetent.

Id.    Therefore, the legislature enacted § 2514(16.1)8, which provides, for

our purposes, that if property of an incapacitated person specifically devised

is sold, the devisee has the right to the net sale price of the property. As

applied to the issue in Fox’s Estate, the Court wrote:
____________________________________________


8
    The probate code directs, in relevant part, that:

        In the absence of a contrary intent appearing therein, wills shall
        be construed as to real and personal estate in accordance with
        the following rules:
        ....

           (16.1) Nonademption; incapacity.--If property of an
           adjudicated incapacitated person specifically devised or
           bequeathed is sold . . . , the specific legatee or devisee has
           the right to the net sale price . . . . This paragraph does
           not apply if subsequent to the sale . . . the testator has
           been adjudicated not to be an incapacitated person and
           survives the adjudication by one year.

20 Pa.C.S.A. § 2514(16.1).



                                          - 11 -
J-A33029-15


     Section 2514(16.1) was concerned with avoiding the harshness
     of the traditional rule of ademption in cases of estates of
     incompetents, not with enhancing the interest passed under a
     specific devise or bequest. Restated, section 2514(16.1) was
     not enacted to create a special proprietary interest in the
     income generated by the asset prior to the incompetent
     testator's death. Rather, it was to avoid the extinction of
     the interest altogether where a guardian sells or exchanges
     the asset during the testator's lifetime.

Id. at 1011 (emphasis added).

     The Court therefore concluded:

     Absent the provisions of section 2514(16.1), [appellee’s] interest
     would have been completely extinguished as a result of the
     ademption.      That result was altered only because of the
     legislative enactment in section 2514(16.1). The legislature saw
     fit to preserve for her only the net proceeds.

Id. at 1012.

     Fox’s Estate did no more than resolve the issue as to who was

entitled to the income derived from a specifically devised property when the

property was sold during the lifetime of an incapacitated person.         Fox’s

Estate recognized that the treatment of income from devised property is

treated differently from the interest in the property itself. For our present

purposes, the decision in Fox’s Estate is instructive not for its specific

holding regarding income derived from devised property, but for its

discussion relating to the ademption of devised interests and how the

general rule has been legislatively altered in the case of an incapacitated

person. In that regard, Fox’s Estate did not alter or create an exception to

the plain and unambiguous language of § 2514(16.1), which, as the Court


                                   - 12 -
J-A33029-15


recognized, preserves the interest of a specific devisee in the net sale price

of a devised property when sold during the life of an incapacitated person.

Therefore, the Court’s discussion of § 2514(16.1) is supportive of the trial

court’s decision in this case that Alfred’s interest in the 126 East Berkeley

property was not adeemed.

      Francis places great emphasis upon the following passage from Fox’s

Estate to argue that Alfred’s interest in the property adeemed:

      In the event that the proceeds of the sale of the specifically
      devised real property had been required to be used for the care
      and maintenance of the incompetent during his lifetime, the law
      is clear the proceeds would have been available for that purpose
      and the devise deemed adeemed to the extent that the fund was
      consumed for that purpose. 20 Pa.C.S.A. § 2514(18). Lloyd v.
      Hart, 2 Pa. 473 (1846). This again emphasizes that the specific
      devisee acquires no proprietary interest in the asset or the
      income generated by it prior to testator’s death. The devisee is
      entitled to the asset and to the benefits arising from the property
      only after the testator’s death. 20 Pa.C.S.A. § 3543(b)[.]

Fox’s Estate, 431 A.2d at 1011 (citation omitted).        Our Supreme Court

made this statement after reaching its conclusion that interest income was

not included with the devise in that case. Nonetheless, Francis submits that

since the proceeds of 126 East Berkeley were required for the care and

maintenance of the Decedent, the devise is adeemed under this passage

from Fox’s Estate.     Francis notes that Alfred acknowledges this passage

from Fox’s Estate, but disputes its application because it contravenes the

language of the statute, because the Supreme Court’s statement was merely

dicta, and because the guardian had other options for funding the estate.


                                    - 13 -
J-A33029-15


Appellant’s Brief at 18.          We disagree that this passage compels the

conclusion that Alfred’s interest in 126 East Berkeley adeemed.

        To the extent the above passage from Fox’s Estate discusses

ademption of proceeds expended for an incompetent’s care, we recognize

that this statement cannot be reconciled with the plain language of

§ 2514(16.1), which saves proceeds from the sale of an incompetent’s real

estate from ademption.         “When the words of a statute are clear and free

from all ambiguity, the letter of it is not to be disregarded under the pretext

of pursuing its spirit.” 1 Pa.C.S.A. § 1921(b). Section 2514(16.1) does not

include any language recognizing or even suggesting an exception for

proceeds used for care of the decedent.               We also note that while the

Supreme      Court appears       to   have     made   this seemingly contradictory

statement, it cites at the same time as statutory authority § 2514(18),9

whose scope is different from that of § 2514(16.1). Section 2514(18) does

____________________________________________


9
    Section 2514(18) provides in relevant part:

        (18) Nonademption; balance.--A devisee or legatee of
        property specifically devised or bequeathed has the right to any
        of that property which the testator still owned at his death and:

           (i) any balance of the purchase price or balance of
           property to be received in exchange, together with any
           security interest, owing from a purchaser to the testator at
           his death by reason of a sale or exchange of the property
           by the testator[.]

20 Pa.C.S.A. § 2514(18).



                                          - 14 -
J-A33029-15


not refer to incapacity, but rather addresses a devisee’s right to the balance

of the purchase price of a property as of the time of a testator’s death.

Because the passage cited above was made in the context of referring to

§ 2514(18), we cannot accept that this passage was meant to contradict any

of the Court’s earlier discussion on the applicability of § 2514(16.1), or to

create an exception to the clear language of that statutory provision.    We

therefore agree with Alfred that this language, which was not necessary to

decide the issue in Fox’s Estate, is dicta. As dicta, the comments do not

constitute binding authority. In re Cassell’s Estate, 6 A.2d 60 (Pa. 1939).

        Lloyd v. Hart, 2 Pa. 473 (1846), also cited by the Supreme Court in

the above passage does not compel a different result. Lloyd involved the

unspent balance of proceeds from the sale of an incapacitated person’s real

estate. The question presented was whether the surplus of funds from the

sale of the incapacitated person’s real estate not used for his maintenance

and care was to pass to his next of kin or according to the will of the

decedent with respect to the real estate sold.   The Court held the surplus

retained the impress of real estate and that the sale worked “no conversion

of the surplus, but . . . remains real estate and is distributed as such

according to the rules of descent” because what remained after payment of

his debts “retained the impress of real estate.” Id. at 473, 479. Lloyd did

not address the issue of ademption with respect to real estate sold during

the life of an incapacitated person. Suffice it to say, the case was decided


                                    - 15 -
J-A33029-15


long before our legislature passed the statutory scheme under § 2514(16.1)

specifically to address ademption of property of an incapacitated person.

Lloyd, therefore, offers little in terms of precedential value for this appeal.

      It is clear the guardian here had to expend estate assets to pay the

vendor care provider.     If Decedent, while competent, decided to sell the

Lehighton or 126 East Berkeley properties to support herself, there is no

question those devises would have adeemed. However, she did not make

that decision and, indeed, could not make that decision due to her

incapacity.    Had she regained capacity for a period of a year after the

properties were sold and elected not to alter her will to “make up for” the

reduction of any of her children’s shares in the estate, her inaction would

validate the guardian’s choice of properties to liquidate. However, that did

not   occur.    By   enacting   § 2514(16.1),    our   legislature   avoided   the

“particularly harsh” ademption rule “where the alienation of the property was

at the direction of the guardian of an incompetent testator. . . [who] might

be inclined to exercise [favoritism] among the named beneficiaries of the

incompetent.” Fox’s Estate, supra.

      We do not suggest that the guardian acted in bad faith in selling the

most valuable property devised solely to Alfred in lieu of other even more

valuable assets available for sale.     Although the guardian explained his

strategy of selling from “the bottom up,” N.T. Hearing, 12/15/14, at 38, we

note the record is silent as to whether the guardian even explored collecting


                                     - 16 -
J-A33029-15


any or all of the $129,000 owed to Decedent by Adele instead of selling 126

East Berkeley in a transaction that netted an amount less than that loan.

Regardless, the fact remains that a property devised to Alfred was removed

from the estate by virtue of a decision of the guardian rather than by action

on the part of the incapacitated Decedent.

      We recognize that the record reveals a certain level of animosity

between the guardian and Alfred.              The guardian freely admitted a

confrontation after which he told Alfred not to “step into [his] office again.”

N.T. Hearing, 12/15/14, at 17. However, the trial court did not express any

concern with regard to the guardian’s decision to sell certain properties

approved by the court while maintaining others.         We acknowledge that,

absent an abuse of discretion, credibility determinations are for the trial

court, not this Court. Therefore, we shall not disturb them. In re Estate of

Miller, supra, 18 A.3d at 1169. We will reverse, however, a decree from

the orphans’ court if that court has relied on rules of law that are palpably

wrong or clearly inapplicable. Id.

      Here, the court explained:

      [Francis] argues that this [c]ourt erred by failing to take into
      account section 2514(18). The [c]ourt did not take section
      2514(18) into account because it does not apply to the facts of
      this case. Section 2514(16.1), by its clear and unambiguous
      language, considers the unique situation, as we have here, in
      which a decedent has been adjudicated incapacitated prior to
      death and an appointed guardian sells the incapacitated person’s
      property which has been specifically devised. Section 2514(18)
      simply reinforces that a beneficiary of specifically devised


                                     - 17 -
J-A33029-15


        property is entitled to proceeds from that property and has no
        relation per se to incapacity.

        [Francis] also argues that section 2514(18) instructs that when
        the proceeds from the sale of a property, sold by the [g]uardian,
        is used for the care, maintenance, health and wellbeing of the
        incapacitated person that gift lapses and the person who was to
        inherit the property is not entitled to the net proceeds of the
        sale. However, section 2514(18) . . . quite simply, does not
        provide such an instruction.

Trial Court Opinion, 3/19/15, at 3.

        We find the trial court appropriately relied on the provisions of

§ 2514(16.1) and correctly applied them to the facts of this case. Therefore,

we find no basis for disturbing the trial court’s ruling.

        Decrees affirmed.10 Case remanded for further proceedings consistent

with this Opinion. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2016



____________________________________________


10
     See note 1, supra.



                                          - 18 -